PALMORE, Judge
(concurring).
I concur in the result, but would distinguish Heustis v. Heustis on the ground that it dealt only with the minimum amount to be awarded. The question of how much would be excessive was not involved. I do not agree that Heustis was never intended as anything but a “rough guide line.” On the contrary, as a careful reading of it will make clear, it establishes a very precise standard, subject to specified ’exceptions, and if it is to serve any useful purpose upon which the bench and bar can rely, it must be so construed.